Exhibit 10.30

Prosper Marketplace, Inc.
Restricted Stock Unit Grant Notice
(2015 Equity Incentive Plan)

Prosper Marketplace, Inc. (the “Company”), pursuant to its 2015 Equity Incentive
Plan (the “Plan”), hereby awards to Grantee (as of the date indicated below)
Restricted Stock Units (“RSUs”) for the number of Shares set forth below (the
“Award”).  The Award is subject to all of the terms and conditions as set forth
herein and in the Plan and the Restricted Stock Unit Award Agreement, both of
which are attached hereto and incorporated herein in their
entirety.  Capitalized terms not otherwise defined herein will have the meanings
set forth in the Plan or the Restricted Stock Unit Award Agreement.  In the
event of any conflict between the terms in the Award and the Plan, the terms of
the Plan will control.

Name of Grantee:

Date of Grant:

Vesting Commencement Date:

Number of RSUs:

 

Vesting:

Vesting of the RSUs will initially occur, if at all, upon a Triggering Event
provided Grantee is a Service Provider and in Continuous Service from the Date
of Grant through the date that such Triggering Event occurs.  The number of RSUs
that vest upon a Triggering Event will be equal to the number of RSUs that would
have vested under the Time-Based Vesting Schedule described below if such RSUs
had been subject only to such Time-Based Vesting Schedule.  If Grantee provides
Continuous Service through the Triggering Event, then the remaining unvested
RSUs will vest pursuant to the Time-Based Vesting Schedule described below until
the RSUs are fully vested.

Time-Based Vesting Schedule

[To Be Determined At Time of Grant]

Time Commitment Change:

In the event Grantee’s regular level of time commitment in the performance of
Grantee’s services for the Company or any Subsidiary or Parent of the Company is
reduced (for example, and without limitation, if Grantee is an Employee of the
Company and the Employee has a change in status from a full-time Employee to a
part-time Employee), the Administrator or the chief executive officer of the
Company (the “CEO”) has the right in that party’s sole discretion to (x) make a
corresponding reduction in the number of RSUs that are scheduled to vest after
the date of such change in time commitment, and (y) in lieu of or in combination
with such a reduction, extend the vesting schedule applicable to such RSUs.

 

--------------------------------------------------------------------------------

 

Issuance Schedule:

Subject to Section 11 of the Plan, one Share will be issued for each RSU which
vests at the time set forth in the Vesting Schedule.  

Settlement:

The Company will deliver one Share for each vested RSU. The Shares will be
issued in accordance with the issuance schedule set forth in Section 5 of the
Restricted Stock Unit Award Agreement, provided, however, all such Shares will
be subject to the Company’s right of reacquisition described in the section
below entitled “Reacquisition Right”.  

Reacquisition Right:

Notwithstanding the foregoing, the Company will have the right to reacquire for
no consideration: (1) any Shares issued with respect to RSUs that failed to vest
(in the sole determination of the Administrator) because the Grantee was deemed
not to have been in Continuous Service through the Triggering Event by reason of
any event that would have given the Company the right to terminate the Grantee’s
Continuous Service for Cause, or (2) any cash or other property that is received
as consideration for such Shares described in (1). No such recovery of Shares,
cash or property will be an event giving rise to Grantee’s right to voluntarily
terminate employment upon a “resignation for good reason” or any similar term
under any plan of or agreement with the Company.

Triggering Event:

A “Triggering Event” shall mean: [To Be Determined at Time of Grant].

Continuous Service:

“Continuous Service” means that Grantee’s service with the Company or any
Subsidiary or Parent of the Company, whether as an Employee, Director or
Consultant, is not interrupted or terminated.  If the Grantee takes actions that
would give the Company the right to terminate the Grantee’s relationship with
the Company as a Service Provider for Cause, then the Grantee will not be deemed
to be in Continuous Service following the date on which the Grantee takes such
actions.   To the extent permitted by law, the Administrator or the CEO, in that
party’s sole discretion, may determine whether Continuous Service will be
considered interrupted in the case of (i) any leave of absence approved by the
Administrator or the CEO, including sick leave, military leave or any other
personal leave, or (ii) transfers between the Company, any Subsidiary or
Parent.  Notwithstanding the foregoing, a leave of absence will be treated as
Continuous Service for purposes of vesting in RSUs only to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence

2

--------------------------------------------------------------------------------

 

agreement or policy applicable to Grantee, or as otherwise required by law. 

Cause:

“Cause” will have the meaning ascribed to such term in any written agreement
between Grantee and the Company defining such term and, in the absence of such
agreement, such term means, with respect to Grantee, the occurrence of any of
the following events:  (i) Grantee’s commission of any felony or any crime
involving fraud, dishonesty or moral turpitude under the laws of the United
States or any state thereof; (ii) Grantee’s attempted commission of, or
participation in, a fraud or act of dishonesty against the Company; (iii)
Grantee’s material violation of any contract or agreement between Grantee and
the Company or any fiduciary or statutory duty owed to the Company; (iv)
Grantee’s unauthorized use or disclosure of the Company’s confidential
information or trade secrets; or (v) Grantee’s gross misconduct. The
determination that a termination of Grantee’s Continuous Service is either for
Cause or without Cause will be made by the Administrator or the CEO, in that
party’s sole discretion.  Any determination by the Company that the Continuous
Service of Grantee was terminated with or without Cause for the purposes of this
Award will have no effect upon any determination of the rights or obligations of
the Company or Grantee for any other purpose.

Corporate Transaction:

“Corporate Transaction” will have the meaning ascribed to such term in the Plan,
except that a Corporate Transaction shall not mean the liquidation, dissolution
or winding up of the Company or any other entity.

 

Additional Terms/Acknowledgements:  Grantee acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the
Restricted Stock Unit Award Agreement and the Plan.  Grantee further
acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Award Agreement and the Plan set forth the
entire understanding between Grantee and the Company regarding this Award and
supersede all prior oral and written agreements, offer letters, promises and/or
representations on that subject with the exception of (i) equity awards
previously granted and delivered to Grantee, (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable law
and (iii) any written employment or severance arrangement that would provide for
vesting acceleration of this award upon the terms and conditions set forth
therein (provided that if there is any conflict in the vesting and/or
acceleration terms, those contained in this Restricted Stock Unit Grant Notice
and Restricted Stock Unit Award Agreement shall control) .

By accepting the Award, Grantee acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Restricted Stock Unit Award Agreement
and the Plan (the “Grant Documents”) and agrees to all of the terms and
conditions set forth in these documents.  

3

--------------------------------------------------------------------------------

 

Furthermore, by accepting the Award, Grantee consents to receive such documents
by electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.  

Notwithstanding the above, if Grantee has not actively accepted the Award within
90 days of the Date of Grant set forth in this Restricted Stock Unit Grant
Notice, Grantee is deemed to have accepted the Award, subject to all of the
terms and conditions of the Grant Documents.

 

Prosper Marketplace, Inc.

By:

Signature

Title:

Date:

Grantee:

 

Signature

Date:

Attachments:

Restricted Stock Unit Award Agreement, 2015 Equity Incentive Plan

 

4

--------------------------------------------------------------------------------

 

Attachment I

Prosper Marketplace, Inc.

Restricted Stock Unit Award Agreement

(2015 Equity Incentive Plan)

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Agreement”) and in consideration of
your services, Prosper Marketplace, Inc. (the “Company”) has awarded you
Restricted Stock Units (the “Award”) under its 2015 Equity Incentive Plan (the
“Plan”). The Award is granted to you effective as of the Date of Grant set forth
in the Grant Notice for this Award.  Capitalized terms not explicitly defined in
this Agreement will have the same meanings given to them in the Plan and the
Grant Notice.  In the event of any conflict between the terms in this Award and
the Plan, the terms of the Plan will control.  The details of the Award, in
addition to those set forth in the Grant Notice and the Plan, are as follows.

1.Grant of the Award.  The Award represents the right to be issued on a future
date the number of Shares as indicated in the Grant Notice upon the satisfaction
of the terms set forth in this Agreement. Except as otherwise provided herein
(including Section 12, relating to the satisfaction of Tax-Related Items), you
will not be required to make any payment to the Company with respect to your
receipt of the Award, the vesting of the Shares or the delivery of the
underlying Shares.

2.Vesting.  Subject to the limitations contained herein, the Award will vest, if
at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the RSUs subject to
the Award that were not vested on the date of such termination will be forfeited
at no cost to the Company and you will have no further right, title or interest
in or to such underlying Shares.

3.Number of Shares.

(a)The number of RSUs/Shares subject to the Award may be adjusted from time to
time as provided for in Section 11 of the Plan.

(b)Any units, shares, cash or other property that become subject to the Award
pursuant to this Section 3 if any, will be subject, in a manner determined by
the Board, to the same forfeiture restrictions, restrictions on transferability,
and time and manner of delivery as applicable to the Shares covered by the
Award.

(c)Notwithstanding the provisions of this Section 3, no fractional Shares or
rights for fractional Shares will be created pursuant to this Section 3.  The
Board will, in its discretion, determine an equivalent benefit for any
fractional Shares or fractional Shares that might be created by the adjustments
referred to in this Section 3.

4.Securities Law and Other Compliance.  You may not be issued any Shares under
the Award unless either (a) the Shares are registered under the Securities Act;
or (b) the

1

--------------------------------------------------------------------------------

 

Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. The Award also must comply with other
applicable laws and regulations governing the Award, and you will not receive
such Shares if the Company determines that such receipt would not be in material
compliance with such laws and regulations. 

5.Date of Issuance.  Subject to the satisfaction of the withholding obligations
set forth in Section 12 of this Agreement, [To Be Determined At Time of Grant].
The issuance date determined by this paragraph is referred to as the “Original
Issuance Date”.

(a)If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day. In addition, if
the Shares are publicly traded and:

(i)the Original Issuance Date does not occur (1) during an “open window period”
applicable to you, as determined by the Company in accordance with the Company’s
then-effective policy on trading in Company securities, or (2) on a date when
you are otherwise permitted to sell Shares on an established stock exchange or
stock market, and

(ii)either (1) withholding taxes do not apply, or (2) the Company decides, prior
to the Original Issuance Date, (A) not to satisfy the withholding taxes by
withholding Shares from the Shares otherwise due, on the Original Issuance Date,
to you under this Award, and (B) not to permit you to pay your withholding taxes
in cash,

then the Shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
Shares in the open public market, but in no event later than December 31 of the
calendar year in which the date on which the RSUs vest (that is, the last day of
your taxable year in which the RSUs vest), or, if and only if permitted in a
manner that complies with Treasury Regulations Section 1.409A-1(b)(4), no later
than the date that is the 15th day of the third calendar month of the applicable
year following the year in which the Shares under this Award are no longer
subject to a “substantial risk of forfeiture” within the meaning of Treasury
Regulations Section 1.409A-1(d).

(b)The form of delivery (e.g., a stock certificate or electronic entry
evidencing such Shares) shall be determined by the Company.

6.However, if a scheduled delivery date falls on a date that is not a business
day, such delivery date will instead fall on the next following business
day.  The form of such delivery (e.g., a stock certificate or electronic entry
evidencing such Shares) will be determined by the Company.  In all cases, the
delivery of Shares under this Award is intended to comply with Treasury
Regulation Section 1.409A-1(b)(4) and will be construed and administered in such
a manner.  

7.Dividends.  You will receive no benefit or adjustment to your Restricted Stock
Units with respect to any cash dividend, stock dividend or other distribution
except as provided in Section 11 of the Plan.

2

--------------------------------------------------------------------------------

 

8.Market Stand-Off Agreement.   By acquiring Shares under your Award, you agree
that you will not sell, dispose of, transfer, make any short sale of, grant any
option for the purchase of, or enter into any hedging or similar transaction
with the same economic effect as a sale, any Shares or other securities of the
Company held by you, for a period of 180 days following the effective date of a
registration statement of the Company filed under the Securities Act or such
longer period as the underwriters or the Company request or as necessary to
permit compliance with FINRA Rule 2711 or NYSE Member Rule 472 and similar or
successor regulatory rules and regulations (the “Lock-Up Period”); provided,
however, that nothing contained in this Section 8 will prevent the exercise of a
repurchase option, if any, in favor of the Company during the Lock-Up Period.
You further agree to execute and deliver such other agreements as may be
reasonably requested by the Company and the underwriters that are consistent
with the foregoing or that are necessary to give further effect thereto. You
also agree that any transferee of any Shares (or other securities of the Company
held by you) will be bound by this Section 8. To enforce the foregoing covenant,
the Company may impose stop-transfer instructions with respect to your Shares
until the end of such period. The underwriters of the Company’s stock are
intended third party beneficiaries of this Section 8 and will have the right,
power and authority to enforce the provisions of this Section 8 as though they
were a party to this Agreement. 

9.Transfer Restrictions. In addition to any other limitation on transfer created
by applicable securities laws, as applicable, you will not sell, assign,
hypothecate, donate, encumber or otherwise dispose of all or any part of the
Shares subject to your Award or any interest in such Shares except in compliance
with this Agreement, the Company’s bylaws and applicable securities laws.

10.Restrictive Legends.  To the extent then applicable, all certificates
representing the Shares issued under this Agreement will be endorsed with
legends in substantially the following forms (in addition to any other legend
that may be required by other agreements between you and the Company):

(a)“The shares represented by this Certificate are subject to restrictions and
conditions set forth in a Restricted Stock UNIT Award Agreement between the
Company and the Registered Holder, or such holder’s predecessor in interest, a
copy of which is on file at the Company’s principal corporate offices. Any
transfer or attempted transfer of any shares IN VIOLATION OF SUCH RESTRICTIONS
is void without the prior express written consent of the Company.”

(b)“The shares represented by this Certificate have not been registered under
the Securities Act of 1933, as amended. They may not be sold, offered for sale,
pledged or hypothecated in the absence of an effective registration statement as
to the Securities under said act or an opinion of counsel satisfactory to the
Company that such registration is not required.”

(c)“The shares represented by this Certificate are subject to certain Rights of
Refusal granted to the Company and accordingly may not be sold, assigned,
transferred, encumbered or

3

--------------------------------------------------------------------------------

 

in any manner disposed of except in conformity with the terms of the bylaws of
the Company and/or a Restricted Stock UNIT Award Agreement between the Company
and the Registered Holder, or such holder’s predecessor in interest, a copy of
which is on file at the Company’s principal corporate offices.” 

(d)Any legend required by appropriate blue sky officials.

11.Award not an Employment or Service Contract.  

(a)Your Continuous Service with the Company or any Subsidiary or Parent of the
Company is not for any specified term and may be terminated by you or by the
Company or any Subsidiary or Parent of the Company at any time, for any reason,
with or without cause and with or without notice.  Nothing in this Agreement
(including, but not limited to, the vesting of the Award pursuant to Section 2
or the issuance of the Shares subject to the Award), the Plan or any covenant of
good faith and fair dealing that may be found implicit in this Agreement or the
Plan will: (i) confer upon you any right to continue in the employ of, or
affiliation with, the Company or any Subsidiary or Parent of the Company; (ii)
constitute any promise or commitment by the Company or any Subsidiary or Parent
of the Company regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or Plan; or (iv) deprive the Company or any Subsidiary or Parent of
the Company of the right to terminate you at will and without regard to any
future vesting opportunity that you may have.

(b)By accepting this Award, you acknowledge and agree that the right to continue
vesting in the Award pursuant to Section 2 and the schedule set forth in the
Grant Notice is earned only by continuing as an Employee, Director or Consultant
at the will of the Company or any Subsidiary or Parent of the Company (not
through the act of being hired, being granted this Award or any other award or
benefit) and that the Company has the right to reorganize, sell, spin-out or
otherwise restructure one or more of its businesses or Affiliates at any time or
from time to time, as it deems appropriate (a “Reorganization”).  You further
acknowledge and agree that such Reorganization could result in the termination
of your Continuous Service or the termination of Affiliate status of your
employer and the loss of benefits available to you under this Agreement,
including but not limited to, the termination of the right to continue vesting
in the Award.  You further acknowledge and agree that this Agreement, the Plan,
the transactions contemplated hereunder and the vesting schedule set forth in
the Grant Notice or any covenant of good faith and fair dealing that may be
found implicit in any of them do not constitute an express or implied promise of
continued engagement as an employee or consultant with the Company or any
Subsidiary or Parent of the Company for the term of this Agreement, for any
period, or at all, and will not interfere in any way with your right or the
right of the Company or any Subsidiary or Parent of the Company to terminate
your Continuous Service at any time, with or without cause and with or without
notice.

4

--------------------------------------------------------------------------------

 

12.Responsibility for Taxes. 

(a)You acknowledge that, regardless of any action taken by the Company, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you or deemed by the Company
in its discretion to be an appropriate charge to you even if legally applicable
to the Company (“Tax-Related Items”) is and remains your responsibility and may
exceed the amount actually withheld by the Company.  

(b)Prior to any relevant taxable or tax withholding event, as applicable, you
agree to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  In this regard, you authorize the
Company or its agent to satisfy their withholding obligations with regard to all
Tax-Related Items, if any, by any of the following means or by a combination of
such means: (i) withholding from any compensation otherwise payable to you by
the Company or the Employer; (ii) causing you to tender a cash payment;
(iii) entering on your behalf (pursuant to this authorization without further
consent) into a “same day sale” commitment with a broker dealer that is a member
of the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the Shares to be delivered under the
Award to satisfy the Tax-Related Items and whereby the FINRA Dealer irrevocably
commits to forward the proceeds necessary to satisfy the Tax-Related Items
directly to the Company or any Subsidiary or Parent of the Company; or (iv)
withholding Shares from the Shares issued or otherwise issuable to you in
connection with the Award with a Fair Market Value (measured as of the date
Shares are issued to you or, if and as determined by the Company, the date on
which the Tax-Related Items are required to be calculated) equal to the amount
of such Tax-Related Items.  The Company will use commercially reasonable efforts
(as determined by the Company) to facilitate the satisfaction of Tax-Related
Items by you using one of the methods described in clauses (iii) and (iv) of the
preceding sentence or by permitting you to sell Shares in any initial public
offering by the Company.  However, the Company does not guarantee that you will
be able to satisfy any Tax-Related Items through any of the methods described in
the preceding sentence and in all circumstances you remain responsible for
timely and fully satisfying the Tax-Related Items.  Depending on the withholding
method employed, the Company may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding rates or other applicable
withholding rates, including maximum applicable rates, in which case you will
receive a refund of any over-withheld amount in cash and will have no
entitlement to the Common Stock equivalent.  If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you are deemed to
have been issued the full number of Shares subject to the vested portion of the
Award, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax‑Related Items.    

(c)Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by any of the means previously described.  Notwithstanding any
contrary provision of the Plan, the Notice of Grant or of this Agreement, if you
fail to make satisfactory arrangements for the payment of any Tax‑Related Items
when due, you permanently will forfeit the Restricted Stock Units on which the
Tax-Related Items were not satisfied and will also permanently forfeit any right
to receive Shares thereunder. In that case, the Restricted Stock Units will be
returned to the Company at no cost to the Company.

5

--------------------------------------------------------------------------------

 

13.Investment Representations. In connection with your acquisition of the Shares
under your Award, you represent to the Company the following: 

(a)You are aware of the Company’s business affairs and financial condition and
have acquired sufficient information about the Company to reach an informed and
knowledgeable decision to acquire the Shares. You are acquiring the Shares for
investment for your own account only and not with a view to, or for resale in
connection with, any “distribution” thereof within the meaning of the Securities
Act.

(b)You understand that the Shares has not been registered under the Securities
Act by reason of a specific exemption therefrom, which exemption depends upon,
among other things, the bona fide nature of your investment intent as expressed
in this Agreement.

(c)You further acknowledge and understand that the Shares must be held
indefinitely unless the Shares are subsequently registered under the Securities
Act or an exemption from such registration is available. You further acknowledge
and understand that the Company is under no obligation to register the Shares.
You understand that the certificate evidencing the Shares will be imprinted with
a legend that prohibits the transfer of the Shares unless the Shares is
registered or such registration is not required in the opinion of counsel for
the Company.

(d)You are familiar with the provisions of Rules 144 and 701 under the
Securities Act, as in effect from time to time, which, in substance, permit
limited public resale of “restricted securities” acquired, directly or
indirectly, from the issuer thereof (or from an affiliate of such issuer), in a
non-public offering subject to the satisfaction of certain conditions. Rule 701
provides that if the issuer qualifies under Rule 701 at the time of issuance of
the securities, such issuance will be exempt from registration under the
Securities Act. In the event the Company becomes subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, the securities exempt
under Rule 701 may be sold by you 90 days thereafter, subject to the
satisfaction of certain of the conditions specified by Rule 144 and the market
stand-off agreement described in Section 8.

(e)In the event that the sale of the Shares does not qualify under Rule 701 at
the time of issuance, then the Shares may be resold by you in certain limited
circumstances subject to the provisions of Rule 144, which requires, among other
things: (i) the availability of certain public information about the Company;
and (ii) the resale occurring following the required holding period under Rule
144 after you have purchased, and made full payment of (within the meaning of
Rule 144), the securities to be sold.

(f)You further understand that at the time you wish to sell the Shares there may
be no public market upon which to make such a sale, and that, even if such a
public market then exists, the Company may not be satisfying the current public
current information requirements of Rule 144 or 701, and that, in such event,
you would be precluded from selling the Shares under Rule 144 or 701 even if the
minimum holding period requirement had been satisfied.

14.No Obligation to Minimize Taxes. You acknowledge that the Company is not
making representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including, but not
limited to, the grant, vesting or

6

--------------------------------------------------------------------------------

 

settlement of the Award, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends and/or any dividend equivalent
payments.  Further, you acknowledge that the Company does not have any duty or
obligation to minimize your liability for Tax-Related Items arising from the
Award and will not be liable to you for any Tax-Related Items arising in
connection with the Award.   

15.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying
Shares.  You are hereby advised to consult with your own personal tax, financial
and/or legal advisors regarding the Tax-Related Items arising in connection with
the Award and by accepting the Award, you have agreed that you have done so or
knowingly and voluntarily declined to do so.

16.Unsecured Obligation.  The Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue Shares pursuant to this
Agreement.  You will not have voting or any other rights as a stockholder of the
Company with respect to the shares to be issued pursuant to this Agreement until
such shares are issued to you pursuant to Section 5 of this Agreement.  Upon
such issuance, you will obtain full voting and other rights as a stockholder of
the Company.  Nothing contained in this Agreement, and no action taken pursuant
to its provisions, will create or be construed to create a trust of any kind or
a fiduciary relationship between you and the Company or any other person.

17.Notices.  Any notices provided for in the Grant Notice, this Agreement or the
Plan will be given in writing and will be deemed effectively given upon receipt
or, in the case of notices delivered by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.  Notwithstanding the foregoing, the Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this Award by electronic means or to request your
consent to participate in the Plan by electronic means.  You hereby consent to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

18.Miscellaneous.

(a)As a condition to the grant of your Award or to the Company’s issuance of any
Shares under this Agreement, the Company may require you to execute certain
customary agreements entered into with the holders of capital stock of the
Company, including without limitation a right of first refusal and co-sale
agreement and a stockholders agreement.

(b)The rights and obligations of the Company under the Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under the Award
may only be assigned with the prior written consent of the Company.

7

--------------------------------------------------------------------------------

 

(c)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of the Award. 

(d)You acknowledge and agree that you have reviewed the documents provided to
you in relation to the Award in their entirety, have had an opportunity to
obtain the advice of counsel prior to executing and accepting the Award, and
fully understand all provisions of such documents.

(e)This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(f)All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

19.Governing Plan Document.  The Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of the Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  Except
as expressly provided herein, in the event of any conflict between the
provisions of the Award and those of the Plan, the provisions of the Plan will
control.

20.Severability.  If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

21.Effect on Other Employee Benefit Plans.  The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

22.Amendment.  This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment adversely affecting your rights hereunder may be made without
your written consent. Without limiting the foregoing, the Board reserves the
right to change, by written notice to you, the provisions of this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any

8

--------------------------------------------------------------------------------

 

future law, regulation, ruling, or judicial decision, provided that any such
change will be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein. 

23.Compliance with Section 409A of the Code.  This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4).  Notwithstanding the foregoing, if it is determined that the
Award fails to satisfy the requirements of the short-term deferral rule and is
otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your separation from service (within the meaning
of Treasury Regulation Section 1.409A-1(h)), then the issuance of any shares
that would otherwise be made upon the date of the separation from service or
within the first six months thereafter will not be made on the originally
scheduled date(s) and will instead be issued in a lump sum on the date that is
six months and one day after the date of the separation from service, with the
balance of the shares issued thereafter in accordance with the original vesting
and issuance schedule set forth above, but if and only if such delay in the
issuance of the shares is necessary to avoid the imposition of taxation on you
in respect of the shares under Section 409A of the Code.  Each installment of
shares that vests is intended to constitute a “separate payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2).  Notwithstanding any contrary
provision of the Plan, the Notice of Grant, or of this Agreement, under no
circumstances will the Company reimburse you for any taxes or other costs under
Section 409A or any other tax law or rule.  All such taxes and costs are solely
your responsibility.

***

This Agreement will be deemed to be signed by you upon the signing by you of the
Restricted Stock Unit Grant Notice to which it is attached.

 

 

9

--------------------------------------------------------------------------------

 

Attachment II

2015 Equity Incentive Plan

 

 

1

 